— Order, Supreme Court, New York County (Charles Ramos, J.), entered on or about November 30, 1990, which denied defendants’ motion to dismiss a wrongful death action on the grounds of forum non conveniens, unanimously affirmed, without costs.
This action was commenced by an Administratrix of the estate of Tulio Mejia, who was killed on Interstate 80 in Bergen County, New Jersey, when his car was struck by a truck driven by defendant Rosato and owned by defendant Car Trucking, Inc. The facts show, inter alia, that decedent was a New York resident, that his family and defendant Rosato are New York residents, and that defendant company is a New York corporation. The choice of New York as the forum State should not be disturbed because defendants have not shown that the balance of convenience is strongly in their favor so as to warrant the transfer of the litigation to a New Jersey court. (See, Temple v Temple, 97 AD2d 757, 758.) Concur— Sullivan, J. P., Wallach, Kupferman, Ross and Asch, JJ.